Rice, P. J.,
dissenting:
When one who has executed a valid lease is, through no fault of his own, unable to carry out his contract, the lessee cannot recover the value of his bargain, and the measure of damages is limited to the consideration paid and the expenses incurred, unless there has been bad faith. In *406such cases the measure of damages is dependent upon whether the lessor acts with good or bad faith: Bartram v. Hering, 18 Pa. Superior Ct. 395. I am not convinced, although I am much impressed by the reasoning of Judge Henderson’s opinion, that this rule was not applicable here. Therefore, it seems to me there was error in the court’s instruction that the plaintiff was entitled to recover the value of his bargain without regard to the question of the lessor’s good or bad faith.
Nor am I convinced that it was competent, in the present case, to introduce, by way of mitigation of damages, evidence of the profits that the plaintiff made on the farm that he got. It seems to me that the damages he was entitled to recover for the breach of the contract were not at all dependent upon the determination of how much he made during the year on another farm, in the absence of proof that he could not have managed both farms properly. Therefore I would overrule the fourteenth, fifteenth and seventeenth assignments.
Another point upon which I cannot agree with the majority is as to the admissibility of the testimony of Marshall Morgan. It is true, he had resided on the farm, but he admitted that it was ten years before and that he had not been acquainted with the farm since that time. He said he had visited the farm about two years before, but was unable to say whether the farm was then in the same condition as it was at the time he left it. Under these circumstances, it seems to me that he was not qualified to testify as to the profits that a good farmer could have made on the farm. For the foregoing reasons I concur with the conclusion of the majority that there should be a retrial of the case, but I cannot concur with them in all of the grounds set forth in the opinion.
Judge Porter concurs in foregoing.